DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed January 24, 2022. Claims 1-11 are pending in the application. Claim 1 has been amended. Claims 1-11 will be examined.

Information Disclosure Statement
	Receipt of Information Disclosure Statements filed July 29, 2021, September 27, 2021, and March 30, 2022 is acknowledged.

Status of the claims
The objection of claim 1 is withdrawn due to Applicant’s amendment to remove the chemical nomenclature.
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (WO 2016/196593) in view of Yerkes et al. (US 2014/0031224) is maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (WO 2016/196593) in view of Yerkes et al. (US 2014/0031224). Satterfield et al. cited by Applicant filed August 3, 2020.
Applicant’s Invention
Applicant claims a mixture comprising (s) a compound of Formula I and salts thereof 
    PNG
    media_image1.png
    194
    201
    media_image1.png
    Greyscale
 , wherein A1 id CCF3, A2 is CH, A3 is CH, B1 is CF, B2 is CH, B3 is CH; R1  is methyl and (b) a compound of Formula II and salts thereof 
    PNG
    media_image2.png
    169
    278
    media_image2.png
    Greyscale
. Applicant claims a method for controlling the growth of undesired vegetation comprising contacting the vegetation or its environment with a herbicidally effective amount of a mixture of Claim 1. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)

	Regarding claim 1, Satterfield et al. teach compounds of Formula 1 and compositions containing the compounds, N-oxides and salts (Abstract). Satterfield et al. teach in synthesis Example 6 preparation of: (3S, 4S)-N-(2-fluorophenyl)-1-methyl-2-oxo-4-[3-(trifluoromethyl)phenyl]-3-pyrrolidinecarboxamide (page 66, lines 10-35-page 67, lines 1-15). (3S, 4S)-N-(2-fluorophenyl)-1-methyl-2-oxo-4-[3-(trifluoromethyl)phenyl]-3-pyrrolidinecarboxamide represent the compound of Formula I, wherein R1 is methyl, A1 is CCF3, A2 is CH, A3 is CH; B1 is CF, B2 is CH, and B3 is CH. 
Satterfield et al. teach a herbicidal mixture comprising (a) a compound selected from Formula 1, N-oxides, and salts thereof and (b) at least one additional active ingredient selected from (b4) auxin mimics (page 41, lines 1-4). Satterfield et al. teach auxin mimics include halauxifen, halauxifen-methyl and methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate, which are compounds that have structures similar to the compound of Formula II, currently claimed. Compound of Formula II is the benzyl ester of methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate (page 42, lines 31-38-page 43, lines 1-4).  
Regarding claim 4, Satterfield et al. teach where one or more of the various mixing partners are used, the weight ratio of these various partners to the compound of Formula 1 is typically 1:300 and about 300 (for example ratios between 1:30 and bout 30:1). One skilled in the art can easily determine through simple experimentation the biologically effective amounts of active ingredients necessary for the desired spectrum of biological activity. (page 99, lines 16-21). 
Satterfield et al. teach the typical weight ratio that compound (a) 352 and halauxifen or halauxifen-methyl is 1:20-56:1 (page 104, lines 4-5).
Regarding claims 5, 6, and 7, Satterfield et al. teach the compound 623 is used to control barnyard grass and umbrella sedge in rice (page 371, lines 6-10). Barnyard grass is Echinochloa and Umbrella sedge is Cyperus difformis. 
Regarding claims 5, 6, 7, and 8, Satterfield et al. teach plant species in the flooded patty test consisted of one stand of 9 or 10 water seeded rice seedlings (Oryza sativa) and two stands of 3 or 4 transplanted rice seedlings, umbrella (small-flower umbrella sedge, Cyperus difformis), bearded sprangletop (Leptochloa fascicularis), and barnyard grass (Echinochloa crus-galli) (page 401, lines 17-25).
Regarding claim 9, Satterfield et al. teach the compounds are also mixed with one or more other biologically active compounds or agents including herbicides, herbicide safeners, fungicides, insecticides (page 96, lines 7-14). 
Regarding claim 10, Satterfield et al. teach the compositions comprised at least one surfactant, solid or liquid diluent (page 96, lines 18-20).
Regarding claim 11, Satterfield et al. teach a method for controlling undesirable vegetation comprising applying to the locus of the vegetation herbicidally effective amounts of the compounds of Formula 1 (page 40, ones 30-32).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Satterfield et al. do not specifically disclose examples of the mixture comprising (a) a compound of Formula I and (b) 2-pyridinecarboxylic acid, 4-amino-3-chloro-6-(4-chloro-2-fluoro-3- 15methoxyphenyl)-5-fluoro-, phenylmethyl ester or the weight ratio of (a) to (b) from about 1:20 to about 56:1. It is for this reason Yerkes et al. is added as a secondary reference. 
Yerkes et al. teach a safened herbicidal composition for use in rice comprising an herbicidally effective amount of 
    PNG
    media_image3.png
    144
    202
    media_image3.png
    Greyscale
(page 10, paragraphs 63-65; Example 1). This compound is 2-pyridinecarboxylic acid, 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-15methoxyphenyl)-5-fluoro-, phenylmethyl ester. Yerkes et al. teach the compounds are used to control Cyperus, Echinochloa crus-galli, Leptochloa, and Cyperus difformis (page 6, paragraphs 38 and 39). 
Yerkes et al. teach the safened herbicide mixtures can be applied in conjunction with one or more other herbicides to control a wider variety of undesirable vegetation (page 7, paragraph 44). 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Satterfield et al. and Yerkes et al. and formulate a mixture comprising (a) a compound of Formula I and (b) 2-pyridinecarboxylic acid, 4-amino-3-chloro-6-(4-chloro-2-fluoro-3- 15methoxyphenyl)-5-fluoro-, phenylmethyl ester, florpyrauxifen-benzyl. Satterfield et al. teach in synthesis Example 6 preparation of: (3S, 4S)-N-(2-fluorophenyl)-1-methyl-2-oxo-4-[3-(trifluoromethyl)phenyl]-3-pyrrolidinecarboxamide (page 66, lines 10-35-page 67, lines 1-15). (3S, 4S)-N-(2-fluorophenyl)-1-methyl-2-oxo-4-[3-(trifluoromethyl)phenyl]-3-pyrrolidinecarboxamide represent the compound of Formula I, wherein R1 is methyl, A1 is CCF3, A2 is CH, A3 is CH; B1 is CF, B2 is CH, and B3 is CH. One of ordinary skill in the art would have been motivated to formulate a mixture comprising 2-pyridinecarboxylic acid, 4-amino-3-chloro-6-(4-chloro-2-fluoro-3- 15methoxyphenyl)-5-fluoro-, phenylmethyl ester because Satterfield et al. teach a herbicidal mixture comprising (a) a compound selected from Formula 1, N-oxides, and salts thereof and (b) at least one additional active ingredient selected from (b4) auxin mimics. Satterfield et al. teach auxin mimics include methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate. The compound of Formula II is the benzyl ester of methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate. One of ordinary skill in the art would have also been motivated to formulate a mixture comprising the compound of Formula I and 2-pyridinecarboxylic acid, 4-amino-3-chloro-6-(4-chloro-2-fluoro-3- 15methoxyphenyl)-5-fluoro-, phenylmethyl ester because each of the herbicidal compounds are used in the control of the claimed undesirable vegetation, Cyperus, Echinochloa and Leptochloa in rice fields, as further evidenced by Yerkes et al. Therefore, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Satterfield et al. and Yerkes et al. and use the mixture wherein the weight ratio of (a) to (b) is from about 1:20 to about 56:1. Satterfield et al. teach where one or more of the various mixing partners are used, the weight ratio of these various partners to the compound of Formula 1 is typically 1:300 and about 300 (for example ratios between 1:30 and bout 30:1). One of ordinary skill in the art would have been motivated to use the claimed weight ratio because Satterfield et al. teach one skilled in the art can easily determine through simple experimentation the biologically effective amounts of active ingredients necessary for the desired spectrum of biological activity. (page 99, lines 16-21). Satterfield et al. also provides an example wherein another compound of Formula 1, compound 352 and halauxifen and halauxifen-methyl, an auxin mimic that have structures similar to florpyrauxifen-benzyl, typically has a weight ratio of 1:20-56:1. As such, one of ordinary skill in the art would have been motivated to use known weight ratios with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive. Applicant argues there is no specific teaching in Satterfield et al. as to the specific mixture of the auxin mimic with a benzyl ester of the present invention. Applicant argues that Satterfield et al. discloses Compound 352 in the specification, but the reported biological activity of this compound reveals no activity. In response to Applicant’s argument, it was indicated in the rejection of record that the compounds taught by Satterfield et al. did not teach a mixture of the claimed compound of formula I and the compound of formula II. It is for this reason Yerkes et al. was added as a secondary reference. Satterfield et al. teach in synthesis Example 6 the preparation of: (3S, 4S)-N-(2-fluorophenyl)-1-methyl-2-oxo-4-[3-(trifluoromethyl)phenyl]-3-pyrrolidinecarboxamide (page 66, lines 10-35-page 67, lines 1-15). (3S, 4S)-N-(2-fluorophenyl)-1-methyl-2-oxo-4-[3-(trifluoromethyl)phenyl]-3-pyrrolidinecarboxamide represent the compound of Formula I, wherein R1 is methyl, A1 is CCF3, A2 is CH, A3 is CH; B1 is CF, B2 is CH, and B3 is CH, which is the newly claimed compound of Formula I. Satterfield et al. teach the compounds are used in herbicidal mixtures. Satterfield et al. also teach auxin mimics include methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate. The compound of Formula II is the benzyl ester of methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate. Compound 352 was cited because it was the only exemplified compound combined with other herbicides with weight ratios. Satterfield et al. also provides an example wherein another compound of Formula 1, compound 352 and halauxifen and halauxifen-methyl, an auxin mimic that have structures similar to florpyrauxifen-benzyl, typically has a weight ratio of 1:20-56:1. One of ordinary skill in the art would have been motivated to use the claimed weight ratio recited in claim 4 because Satterfield et al. teach one skilled in the art can easily determine through simple experimentation the biologically effective amounts of active ingredients necessary for the desired spectrum of biological activity. (page 99, lines 16-21). Satterfield et al. also provides an example wherein another compound of Formula 1, compound 352 and halauxifen and halauxifen-methyl, an auxin mimic that have structures similar to florpyrauxifen-benzyl, typically has a weight ratio of 1:20-56:1. As such, one of ordinary skill in the art would have been motivated to use known weight ratios with a reasonable expectation of success. 
Applicant further argues that the disclosure of Yerkes is directed to “Safened” herbicidal compositions for use in rice and that present invention is limited to the mixture with a specific compound of Formula I is not taught or classified as a chemical safener. In response to Applicant’s argument, Satterfield et al. teach auxin mimics include methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate. The compound of Formula II is the benzyl ester of methyl 4-amino-3-chloro-6-(4-chloro-2-fluoro-3-methoxyphenyl)-5-fluoro-2-pyridinecarboxylate. Yerkes et al. teach a safened herbicidal composition for use in rice comprising an herbicidally effective amount of
    PNG
    media_image3.png
    144
    202
    media_image3.png
    Greyscale
.  One of ordinary skill in the art would have also been motivated to formulate a mixture comprising the compound of Formula I and 2-pyridinecarboxylic acid, 4-amino-3-chloro-6-(4-chloro-2-fluoro-3- 15methoxyphenyl)-5-fluoro-, phenylmethyl ester because each of the herbicidal compounds are used in the control of the claimed undesirable vegetation, Cyperus, Echinochloa and Leptochloa in rice fields, as further evidenced by Yerkes et al. Therefore, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. 
Applicant argues the present combination provides a greater than expected effect against various weed species. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. The data in Table A demonstrates that Compound No. 1 combined with florpyrauxifen-benzyl at 50 g a.i./ha and 2 g a.i./ha, 75 g a.i./ha and 2 g a.i./ha, 50 g a.i./ha and 4 g a.i./ha, and 75 g a.i./ha and 4 g a.i./ha respectively, provided 75 % control of ECHCG. The expected control according to Colby’s Equation was 70%. The data in Table A-(Continued) demonstrates that Compound No. 1 combined with florpyrauxifen-benzyl at 50 g a.i./ha and 2 g a.i./ha provides 100% control, 75 g a.i./ha and 2 g a.i./ha provides 100% control of MOOVA, while the expected control according to Colby’s Equation was 100%. The data also demonstrates that 50 g a.i./ha and 4 g a.i./ha and 75 g a.i./ha and 4 g a.i./ha respectively, provided 100% control of MOOVA, while the expected control according to Colby’s Equation was 100%. This data is not synergistic or unexpected. This data indicates that the mixture of Compound No. 1 and florpyrauxifen-benzyl expectedly controls broadleaf weeds. Therefore, unexpected control of “all weeds”, as currently claimed, in independent claim 1 is not proven. In addition, it cannot be determined if all weight ratios, as currently claimed, will provide the purported unexpected control of all weed species. Based on the data in Table A the weight ratio ranges that purportedly provide the unexpected control is 12.5:1 to 37.5:1. The range claimed in dependent claim 4 is also broader than weight ratio range demonstrated in the data in Table A. Therefore, the examiner notes that the claims are not commensurate in scope with the examples provided. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.
The claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616